Citation Nr: 1136982	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury. 

2.  Entitlement to service connection for residuals of a left hand injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was remanded by the Board in May 2007 for further development.  


FINDING OF FACT

Arthritis of both hands is attributable to injuries during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right hand arthritis, as a residual of a right hand injury, have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to service connection for left hand arthritis, as a residual of a left hand injury, have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

ANALYSIS

The Veteran appeals the denial of service connection for residuals of injuries to the right and left hands.  After review of the evidence, the Board finds in favor of the claim.

In this case, the Board is presented with positive and negative evidence. The positive evidence includes service treatment records (STRs) which reveal that, in March 1968, the Veteran was treated for a laceration between the knuckles of the second and third fingers of the left hand.  The method of injury was not specified.  The record further shows that the Veteran dropped a barrel on the back of his right hand in May 1968.

In pertinent part, a private medical record in September 1987 indicated that the Veteran had a history of amputation of the distal portion of the distal phalanx of the right 4th finger.  X-ray examination demonstrated minimal erosive changes in the 2nd and 3rd metacarpal joints at the base of the 2nd and third fingers.  The reason for prior amputation was not specified.

VA clinical records include a May 2003 assessment of bilateral hands injury.  In October 2003, examination revealed moderate osteoarthritis in the metacarpophalangeal joint and 1st carpometacarpal joints.  In May 2004, an assessment was given of degenerative joint disease with arthritic pain involving the hands.

In a May 2008 statement, Dr. B related that the Veteran has been his patient for quite some time.  After reviewing the record of March 1968, he stated that it showed that the Veteran sustained injuries to both hands.  He related that the trauma sustained to both hands, while in service, contributed to the deformity of the third finger of the left hand as well as the second finger on the right hand.  He stated that the arthritis in the joints of both hands over the years contributed to the constant pain and that the arthritis will continue to affect the Veteran at work and his activities of daily living.  Dr. B opined that the trauma to both of the Veteran's hands has contributed to the arthritis being of service connection.  

Via various statements the Veteran has stated that he injured both hands in service and that they have progressively worsened since that time.  He related that in March 1968 he was injured during enemy attack which resulted in a laceration between the knuckles of the 2nd and 3rd fingers of the left hand.  He also has stated that in May 1968 a barrel dropped on the back of his right hand which resulted in swelling and pain.  He reported that he first sought treatment for his hands after discharge around 1970.  

However, the Board is also presented negative evidence.  In this regard, the upper extremities were reported normal at the August 1968 separation examination.  
Moreover, the Veteran was afforded a VA compensation and pension examination in January 2008.  During this examination, the Veteran reported that his current bilateral hand pain began in service.  Examination revealed polyarticular arthritic changes most consistent with degenerative joint disease (DJD).  The examiner related that the arthritis of the hands was not caused by or a result of service.  He stated that there was no history of injury of the hands while in service.  

In a March 2008 addendum, the VA examiner opined that the condition of both hands was not caused by or a result of the laceration of the 2nd and 3rd fingers of the left hand in service.  He noted that the Veteran was injured again and also sustained a bruise of the dorsal surface of the right hand.  However, he related that both injuries were insignificant injuries of which there is no evidence of scar, disability or loss of function.  He stated that the chart was reviewed by him but it was not considered important enough to mention.  Rather, he expressed that the incidents were trivial resulting in no injury of significance.  He stated that the condition of polyarticular arthritis changes are consistent with degenerative disc disease and it is inconsistent with the reason to attempt to claim a relationship of this condition with the trivial injury to the hands noted in service.  

After weighing the positive and negative evidence, the Board concludes that service connection for arthritis of both hands is warranted.  To that end, the Board notes that the Veteran incurred injuries to both hands during service.  The Board also notes that the Veteran has presented competent and credible testimony of an in-service injury and continued problems with his hands since then.  Furthermore, Dr. B has opined that service connection is warranted as the trauma to both of the Veteran's hands in service contributed to the Veteran's arthritis.  

The Board recognizes that the VA examiner opined that the Veteran's bilateral hand disability was not related to service.  This examination report contains inconsistencies which reduce the probative value of the opinion.  More importantly, however, the opinions from Dr. B and the VA examiner are equally valid and essentially express disagreement regarding the overall severity of the actual inservice injuries.  In this situation, the Board finds that the evidence falls into relative equipoise with respect to whether the Veteran's arthritis stems from the hand injuries incurred during active service, in which case the Veteran receives the benefit of the doubt to his advantage.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Veteran's claims are granted.




ORDER

Service connection for arthritis of the right hand, as a residual of a right hand injury, is granted.  

Service connection for arthritis of the left hand, as a residual of a left hand injury, is granted.  


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


